Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed 07/27/2022. As directed by the amendment - claims 1, 5, 6, 8, 9, 11, 12, 13, and 14 are amended. Applicant’s amendments to the claims have overcome the objections and 112(b) rejections previously set forth in the non-final office action mailed 04/27/2022.
Response to Arguments
Applicant's arguments filed 07/27/2022 have been fully considered but they are not persuasive. 
Applicant alleges that members 30-36 of JP 64-38365 constitute the valve 3 as a united device and therefore do not anticipate the claims.
However, the claim now requires an assembled on-off valve as a united device which is made up of a valve seat body and a valve element. The claim further requires a partition body which is mounted to the assembled on-off valve. As seen in JP 64-38365, the assembled on-off valve is made up of a valve seat body (33) and a valve element 30. The partition body (32, 34, 36) is mounted to elements 30 and 33. As seen in Figure 1, elements 32, 34, and 36 are one monolithic element which is separate from elements 30 and 33.
Drawings
The drawings were received on 4/08/2021.  These drawings are accepted.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


    PNG
    media_image1.png
    591
    469
    media_image1.png
    Greyscale

Annotated Figure 1 from JP 64-38365.
Claim(s) 1, 4-6, 13, and 14, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 64-38365.
Regarding claim 1, JP 64-38365 discloses:
A fluid control device comprising a fluid control body that controls a fluid in a pipe (P), the fluid control body (1) being installed in a sealed manner inside a casing (10, 12, 13, 22) which is externally fitted onto a fluid pipe (P) in a sealed manner at a point where part of the fluid pipe (P) is cut off in an uninterrupted flow state
wherein the fluid control body (1) includes
an assembled on-off valve (33, 30) as a united device by a valve seat body (33) which includes an opening portion (33A) and a valve element (30) which is provided in the valve seat body (33) in such a manner that the opening portion (33A) is openable and closable
a partition body (32, 34, 36) which is mounted to the assembled on-off valve (33, 30) by
a wall portion (32) that is provided with a through hole (32A) communicating with the opening portion (33A), the wall portion (32) being mounted on the valve seat body (33) in a sealed manner
a lid portion (36) which is provided continuously to the wall portion (32), the lid portion (32) covering an opening side of the casing 10, 12, 13, 22
the partition body (32, 34, 36) including a seal component (37) that seals a gap between an inner surface of the casing (10, 12, 13, 22) and the partition body 32, 34, 36
Regarding claim 4, JP 64-38365 discloses:
wherein an axial hole through which a neck portion (35) of the fluid control body (1) is inserted is formed in the lid portion 36 (see Figure 1)
Regarding claim 5, JP 64-38365 discloses:
wherein the lid portion (36) is mounted around the neck portion (35) in an axial direction of the fluid pipe P (see Figure 1)
Regarding claims 6, 13, and 14, JP 64-38365 discloses:
flange bodies (see annotated figure above) are provided on the valve seat body (33) to enclose the opening portion (33a) in a circumferential direction
Allowable Subject Matter
Claims 2, 3, and 7-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E CARY whose telephone number is (571)272-9427.  The examiner can normally be reached on Monday-Friday 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Craig Schneider can be reached at (571)-272-3607, Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/KELSEY E CARY/               Primary Examiner, Art Unit 3753